249 S.E.2d 862 (1978)
39 N.C. App. 224
Phyllis Harper LEDWELL, and American Motorists Insurance Company
v.
Phillip Bernard BERRY, by his Guardian ad litem Robert A. Brinson.
No. 7718SC976.
Court of Appeals of North Carolina.
December 19, 1978.
*863 Tuggle, Duggins, Meschan, Thornton & Elrod, P. A., by Joseph E. Elrod, III and Kenneth R. Keller, Greensboro, for plaintiffs-appellants.
Tate & Bretzmann by Raymond A. Bretzmann, High Point, for defendant-appellee.
WEBB, Judge.
We hold that Judge Lupton was correct and affirm the judgment.
The plaintiff challenges the statute on the ground that it creates an arbitrary classification to which the doctrine of parent-child immunity does not apply and thus violates the equal protection clauses of the North Carolina Constitution, art. 1, § 19, and the Fourteenth Amendment of the United States Constitution.
The police power of the state is an inherent power of its sovereignty and it may be exercised by the General Assembly in the regulation of individual conduct. Any law adopted by the General Assembly must have a reasonable relation to the accomplishment of the legislative purpose and must not be unreasonable in degree in comparison with the probable public benefit. Indemnity Co. v. Ingram, Comr. of Insurance, 290 N.C. 457, 226 S.E.2d 498 (1976). The equal protection clauses of the United States Constitution and the Constitution of North Carolina require that in making classifications such as the Legislature has made in this case there be no discrimination, that is, there must be some reasonable relation between the class created and the legislative end to be obtained. Glusman v. Trustees and Lamb v. Board of Trustees, 281 N.C. 629, 190 S.E.2d 213 (1972), vacated 412 U.S. 947, 93 S. Ct. 2999, 37 L. Ed. 2d 999 (1973); State v. Greenwood, 280 N.C. 651, 187 S.E.2d 8 (1972), and Association of Licensed Detectives v. Morgan, Attorney General, 17 N.C.App. 701, 195 S.E.2d 357 (1973). The plaintiffs do not argue that the removal of a common law immunity from a legal action exceeds the state's police power. Their contention is that its removal only for the class enumerated by G.S. 1-539.21 violates the equal protection clause in that there are others similarly situated who do *864 not receive equal treatment. They contend that by not removing the immunity from suits by parents against unemancipated minor children or from suits by unemancipated minors against parents where no automobile is involved, the General Assembly has not enumerated a class based on a reasonable distinction.
We hold that the class recognized by the General Assembly is based on a reasonable distinction. As regards the exclusion from the class of accidents which do not involve motor vehicles we believe the motor vehicle problem in this state is such that the Legislature should be free to attack the evils brought about by accidents on the highways without addressing the whole field of negligence actions. We believe it is less than realistic to hold that the problem of automobile accidents is not sufficiently large to acquire a uniqueness of its own. As regards the exclusion from the class of suits by unemancipated minor children against their parents, we believe this distinction is self-evident. Parents have the right and duty to train and control unemancipated minor children. This difference is sufficient to keep the distinction made by the General Assembly from being arbitrary. We believe the class enumerated by the General Assembly meets the test as propounded by Chief Justice Bobbitt in Glusman v. Trustees and Lamb v. Board of Trustees, supra, 281 N.C. at 638, 190 S.E.2d at 219:
The traditional equal-protection test does not require the very best classification in the light of a legislative or regulatory purpose; it does require that such classification in relation to such purpose attain a minimum (undefined and undefinable) level of rationality. "In the area of economics and social welfare, a State does not violate the Equal Protection Clause merely because the classifications made by its laws are imperfect. If the classification has some `reasonable basis,' it does not offend the Constitution simply because the classification `is not made with mathematical nicety or because in practice it results in some inequality.'"
The plaintiff further argues against the wisdom of the statute in that it might promote a multiplicity of suits. We feel that this is an argument which should be addressed to the Legislature.
Affirmed.
MORRIS and HEDRICK, JJ., concur.